The defendant conducted a school for young children, and in connection therewith operated in person a bus in which she transported from home to school certain of the young pupils. On the morning in question, defendant while driving the bus to school with a load of children was turning a corner to the right, when something seemed to go wrong with the steering gear or other mechanism of the bus, it swung sharply to the right and collided with a telegraph pole and upset, causing injury to the infant plaintiff, and the present suit followed. The trial court directed a nonsuit, and that judicial action is the sole basis of the present appeal. The suit is by the infant, and by his father claiming damages per quod. The only ground of appeal alleges error in granting the nonsuit. We consider that there was no error. There was absolutely no evidence of negligent operation of the car: on the contrary, what evidence there was, was the testimony of defendant called as a witness for the plaintiff, and which indicated due care in driving, and a speed of only ten miles an hour. The only other basis of negligence would be lack of due care in seeeing that the car was in proper mechanical order, and on that point the only testimony was that it had had a thorough check-up only a month before the accident.
The judgment will be affirmed. *Page 516
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, DONGES, COLIE, WELLS, DILL, FREUND, McLEAN, JJ. 10.
For reversal — HEHER, WACHENFELD, EASTWOOD, RAFFERTY, McGEEHAN, JJ. 5. *Page 517